Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 10, and 17 recite “…said transmitter assembly is located on the outside surface of a fluid container” and further “…said receiver assembly is located on the inside surface of a fluid container”. It is not clear if the applicant is referring to two separate containers or one single container.
Claims 4, 10, and 17 recite “wherein the control input device, and control unit may be used to vary…”, the phrase "may" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

	Claims 8 and 15 recite limitations regarding an impeller; however, claims 1 and 10 from which the claims depend refer to a propeller as the fluid circulating component. It is unclear if the applicant is claiming both an impeller and a propeller or if the claimed impeller and propeller are intended to refer to the same component.
	Claims 9 and 14 require a propeller; however, claims 1 and 10 from which the claims depend refer to a propeller as the fluid circulating component. It is unclear if the applicant is claiming an additional propeller or two propellers are being claimed.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watkins (US PGPub No. 2004/0018104).

Watkins teaches:

limitations from claim 1, a wireless fluid circulation system (see FIG. 11) comprising a transmitter assembly (260), a receiver assembly (264), and a drive assembly (280), wherein said transmitter assembly is located on the outside 

limitations from claim 2, wherein said transmitter assembly (260) and receiver assembly (278) are held in place by integral magnets (270; paragraph 85);

limitations from claim 4, wherein said transmitter assembly includes a control input device (272), a control unit (261), a transmitter (273), and a transmitter coil (274), wherein the control input device and control unit may be used to vary the amount of power supplied to the transmitter and transmitter coil (see paragraph 85 wherein the unit 261 switches on and off the power to the transmitter/coil 273-274, thus varying the power);

limitations from claim 8, wherein said drive assembly (280) comprises a drive unit (motor 278), a shaft (279), and one or more impellers (281), which circulate the fluid throughout the container (paragraph 86);

limitations from claim 10, a wireless fluid circulation system (see FIG. 11) comprising a transmitter assembly (260), a receiver assembly (264), and a drive assembly (280), wherein said transmitter assembly is located on the outside surface of a fluid container (266), said receiver assembly is located on the inside surface of a fluid container (266, FIG. 11), and said transmitter assembly wirelessly transmits electrical energy to said receiver assembly, which in turn provides power to said drive assembly, which in turn circulates the fluid in the container by means of a propeller (281; paragraphs 85-86); wherein said transmitter assembly (260) and receiver assembly (278) are held in place by integral magnets (270; paragraph 85); wherein said transmitter assembly includes a control input device (272), a control unit (261), a transmitter 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US PGPub No. 2004/0018104) as applied to claims 1, 4, and 10 above, and in further view of Frausing (US PGPub No. 2021/0101816).

Watkins does not teach varying the power applied to the transmitter using radio, wireless, or cellular technology, instead using a simple on/off switch and power cord;

However, Frausing teaches an aquatic pump (1; paragraph 2) including a control unit (12) operable to control the power transmitted to a drive (paragraph 34-35, 42, 77, 112-113 for example); and wherein the control is enabled via the use of radio, cellular, and wireless technology (paragraph 60-61);

.





Claims 1, 3, 9-10, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawyer et al (US PGPub No. 2020/0149551) in view Watkins (US PGPub No. 2004/0018104) in view of Bresolin (US Patent No. 6,565,330).

Lawyer teaches:

limitations from claims 1, 3, 9-10, 14, and 16-17, a fluid circulation system (FIG. 3) comprising an assembly (20) on an outside of a container wall, and a second drive assembly (30) on an inside of the container wall, and the assemblies are held in place by magnets (23-25, 32-35; paragraph 29); said drive assembly comprises a drive unit (motor including stator 68 and rotor 52), a shaft (60), and a propeller (58), which circulates the fluid throughout the container (paragraph 27), and said receiver assembly comprises a concave mount (shown in FIG. 3 at 14; disclosed in paragraph 32 referring to numeral 72 which is not shown), and said drive assembly comprises a rounded base (show in FIG. 3 at 46; paragraph 32), wherein said concave mount and said rounded base are held together by magnetic attraction, which allows the drive assembly to direct the fluid circulation in a multitude of directions (see FIG. 7; paragraph 32, 34);

Lawyer does not teach a wireless power transmission;

Watkins further teaches:

limitations from claims 1, 10, and 17, a wireless fluid circulation system (see FIG. 11) comprising a transmitter assembly (260), a receiver assembly (264), and a drive assembly (280), wherein said transmitter assembly is located on the outside surface of a fluid container (266), said receiver assembly is located on the inside surface of a fluid container (266, FIG. 11), and said transmitter assembly wirelessly transmits electrical energy to said receiver assembly, which in turn provides power to said drive assembly, which in turn circulates the fluid in the container by means of a propeller (281; paragraphs 85-86); wherein said transmitter assembly (260) and receiver assembly (278) are held in place by integral magnets (270; paragraph 85); wherein said transmitter assembly includes a control input device (272), a control unit (261), a transmitter (273), and a transmitter coil (274), wherein the control input device and control unit may be used to vary the amount of power supplied to the transmitter and transmitter coil (see paragraph 85 wherein the unit 261 switches on and off the power to the transmitter/coil 273-274, thus varying the power);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to substitute the traditional corded power of Lawyer (see paragraph 27 of Lawyer) with an inductance type power as taught by Watkins, in order to reduce the need for exterior cables within the aquarium.

Lawyer teaches the use of an electrical wire providing power to the motor (either from a battery or exterior power), but does not teach a recess or channel to accommodate the wire;

Bresolin teaches an aquarium device (see FIG. 2 and FIG. 4) including a motor (34, 36) and a pump (32); wherein a recess/channel (90) is formed in the pump housing (38) top store a power cable (92);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a recess in the pump base of Lawyer to accommodate the power wire leading to the pump motor, as taught by Bresolin, in order to secure the wire and remove it from contact with other components of the motor/pump;





Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US PGPub No. 2004/0018104) as applied to claim 10 above, and in further view of Wang (US Patent No. 5,318,701).

Watkins teaches a single impeller (281, 381) rather than two linear impellers;

Wang teaches:

limitations from claim 15, an aquarium pump (FIG. 4) including a drive assembly (housing motor 1), wherein said drive assembly comprises a driver (1), and two linearly situated propellers (3; see FIG. 2 and FIG. 4), which circulate the fluid throughout the container (C. 2 Lines 22-34);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide an additional impeller in the pump of Watkins to form a tandem pump, as taught by Wang, in order to increase to amount and direction of fluid movement created by the pump.





Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawyer et al (US PGPub No. 2020/0149551) in view Watkins (US PGPub No. 2004/0018104) as applied to claim 17 above, and in further view of Frausing (US PGPub No. 2021/0101816).

Neither Watkins nor Lawyer teaches varying the power applied to the transmitter using radio, wireless, or cellular technology; instead Watkins uses a simple on/off switch and power cord;

However, Frausing teaches an aquatic pump (1; paragraph 2) including a control unit (12) operable to control the power transmitted to a drive (paragraph 34-35, 42, 77, 112-113 for example); and wherein the control is enabled via the use of radio, cellular, and wireless technology (paragraph 60-61);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to incorporate a control of the power supplied to the pump drive of Lawyer via a control unit, using wireless/radio/cellular technology as taught by Frausing, in order to allow for remote selection of different levels of power and therefore pumping speeds and associated fluid movement.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 2010/0043718 teaches a double impeller aquarium pump;
US 10,426,145 teaches a concave pump-receiver mounting;
US 2018/0006494 teaches a induction-type aquarium pump;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746